Citation Nr: 1038906	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  10-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable rating for status post 
right shoulder rotator cuff surgery with acromioclavicular joint 
arthrosis (right shoulder disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to January 
2009.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  No hearing was requested.

This case is part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  Because the current appeal was processed as part 
of the Virtual VA system, any future consideration of this case 
should take into consideration the existence of this electronic 
record. 


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout 
the appeal, his right (major) shoulder disability has manifested 
by objective full range of motion, and subjective pain while 
sleeping on the shoulder and with movement, which results in 
functional loss; with no evidence of ankylosis or limitation of 
motion of the right arm to the shoulder level or below, even 
accounting for pain; no evidence of malunion, nonunion, or 
dislocation of the clavicle or scapula; and  no evidence of 
malunion, nonunion, loss of head, or fibrous union of the humerus, 
or recurrent dislocation of the humerus at the scapulohumeral 
joint.



CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for a 
right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than substantiated, 
it has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the disability 
evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears the 
burden of demonstrating prejudice from defective VCAA notice with 
respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

Here, the Veteran's claim of entitlement to a compensable rating 
for a right shoulder disability arises from his disagreement with 
the initial evaluation assigned following the grant of service 
connection.  Adequate VCAA notice was provided concerning the 
service connection claim in an October 2008 letter, including the 
evidence and information necessary to establish a disability 
rating and an effective date, prior to the initial unfavorable 
rating decision in March 2009.  Further, the Veteran has not 
alleged any prejudice as a result of any possible notice defects 
as to the downstream element of the disability rating.  Therefore, 
no additional VCAA notice is required.

With regard to the duty to assist, the Veteran's service 
treatment records and have been obtained and considered.  The 
Veteran has not identified any pertinent, outstanding post-
service VA or private treatment records.  VA's duty to assist in 
developing the pertinent facts and evidence in connection with a 
claim is not a one-way street, and the Veteran has a 
responsibility to cooperate in such development.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  There is no indication that the Veteran 
receives any benefits from the Social Security Administration 
pertaining to his claimed disability.  

Additionally, the Veteran was afforded a QTC examination in 
November 2008, prior to his discharge from service, and a report 
of the results was issued in December 2008.  The Board notes that 
the Veteran and his representative have argued that such 
examination is inadequate for rating purposes.  Specifically, the 
Veteran asserts that the examiner did not "check movements" on 
his shoulder but only took x-rays and did a visual inspection.  
The representative further asserts that the examiner did not 
review the claims file or service treatment records, did not note 
which hand/arm was dominant, and did not state that a goniometer 
was used.  

A review of the QTC examination report reveals that the examiner 
specifically noted review of the claims file, which includes 
service treatment records, and recorded that the Veteran is 
right-hand dominant.  With respect to the use of a goniometer, 
there is no requirement that the examiner expressly state that 
this device was used.  Further, it appears that  a goniometer was 
used, as the range of motion testing results are expressed in 
degrees.  Moreover, there is no objective evidence of record that 
the recorded results are not an accurate representation of the 
Veteran's range of motion, at least without accounting for pain.  
As discussed below, the Veteran's subjective reports of pain with 
movement were recorded by the examiner and have been considered 
in connection with his claim.  There is no indication that the 
QTC examination was cursory or that the examiner did not give 
adequate attention to the Veteran's complaints or provided 
history.  The examiner provided the necessary information, 
including range of motion findings, to evaluate the Veteran's 
disability in accordance with the pertinent rating criteria. 
Accordingly, the Board finds that the QTC examination report is 
adequate for rating purposes, and the medical evidence of record 
is sufficient to decide the Veteran's claim. 

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition is 
not duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evidence of record reflects that the Veteran is right-side 
dominant.  See QTC examination report.  As such, the ratings for 
the dominant (major) arm will be considered.  The Veteran's right 
shoulder disability is currently assigned a noncompensable rating 
under Diagnostic Code (DC) 5299-5203, for a non-listed condition 
analogous to impairment of the clavicle or scapula.  See 38 C.F.R. 
§ 4.27.  

Malunion of the clavicle or scapula, or nonunion without loose 
movement, warrants a 10 percent rating on either side.  Nonunion 
with loose movement or dislocation of the clavicle or scapula 
warrants a 20 percent rating on either side.  Alternatively, 
impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, DC 5203.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 degrees 
to 180 degrees, external rotation from 0 degrees to 90 degrees, 
and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  Limitation of motion of the arm on the major side 
will be assigned a 20 percent rating where there is limitation of 
motion of the arm on the major side to the shoulder level.  A 30 
percent rating will be assigned where there is limitation of 
motion of the arm on the major side to midway between the side and 
shoulder level.  A 40 percent rating will be assigned where motion 
on the major side is limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, DC 5201.  Additionally, ratings of 20 to 40 
percent are available for ankylosis of the scapulohumeral 
articulation of the major shoulder and arm.  38 C.F.R. § 4.71a, DC 
5200.  

When evaluating musculoskeletal disabilities based on limitation 
of motion, a higher rating must be considered where the evidence 
demonstrates functional loss due to pain, weakness, excess 
fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 
4.45, if such factors are not contemplated in the relevant rating 
criteria.  The diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. §§ 4.40 and 4.45.  Further, the rule against 
pyramiding does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including use 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Historically, the Veteran was treated on numerous occasions 
during service for right shoulder pain, starting in approximately 
January 2006.  He underwent arthroscopic shoulder surgery in 
August 2007, followed by a second arthroscopic surgery with 
rotator cuff repair in September 2008 due to continuing pain 
despite physical therapy.  See service treatment records, QTC 
examination report.  

In support of his claim, the Veteran subjectively reports 
continuing pain since the second right shoulder surgery, which he 
believes results in less than full range of motion.  He states 
that the pain increases when he puts weight on the shoulder while 
sleeping, as well as when doing pushups or trying to lift items 
weighing more than 25 pounds.  He further states that he treats 
the pain with ice, massage with Icy Hot, and over-the-counter 
pain killers such as Tylenol or Motrin.  See April 2009 notice of 
disagreement, January 2010 substantive appeal.  

The Veteran subjectively reported similar symptoms at the QTC 
examination conducted in November 2008.  In particular, he stated 
that he has localized pain in the right shoulder area on a daily 
basis at a level of 8, which is elicited by physical activity, 
stress, running or standing for a long time, driving, or lifting, 
and also causes trouble sleeping.  The Veteran stated that the 
pain is relieved by rest, Tylenol or Motrin, and ice, and has 
been treated by physical therapy for years.  He further stated 
that he is able to function during the flare-ups with medication.  
The Veteran denied any stiffness, heat, redness, giving way, 
locking, fatigability, or dislocation.  

There are no identified post-service treatment records pertaining 
to the Veteran's right shoulder.  At the QTC examination, there 
were no objective signs of edema, effusion, weakness, tenderness, 
redness, heat, subluxation, or guarding of movement in the right 
shoulder.  Range of motion testing of the right shoulder revealed 
flexion and abduction to 180 degrees, and internal and external 
rotation to 90 degrees, or full range of motion.  The examiner 
stated that joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  There were no noted neurological abnormalities.  
X-rays of the right shoulder revealed a metal screw at the 
humeral head.  The Veteran was diagnosed with status post right 
shoulder rotator cuff surgery with residual scars.

Based on all evidence of record, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that he is 
entitled to an initial rating of 10 percent, but no higher, for 
his right shoulder disability.  Specifically, the Board first 
finds that there is no evidence of malunion, nonunion, or 
dislocation of the clavicle or scapula to warrant a rating on 
these bases under DC 5203.  

As to functional impairment, the Board notes that the QTC 
examiner recorded full range of motion in the right shoulder, 
with no objective evidence of guarding or additional limitation 
of motion due to pain or other factors upon repetitive movement.  
However, the Veteran has consistently reported pain during 
movement and with flare-ups, with some resulting functional loss, 
as well as pain while sleeping on the shoulder.  The Veteran is 
competent to testify as to the observable symptoms of his 
disability, such as pain.  Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  As such, the Board resolves all reasonable doubt in 
favor of the Veteran and finds that he is entitled to a minimum 
compensable rating of 10 percent for his right shoulder 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 
Vet. App. 202.  

However, as there is no evidence of ankylosis and the Veteran is 
able to raise his right arm above the shoulder level, even 
accounting for pain, he is not entitled to a rating in excess of 
10 percent for limitation of motion under DCs 5200 and 5201.  The 
Board notes that the Veteran was assigned a noncompensable rating 
for right shoulder surgical scars, and he did not appeal from 
such determination.  

The Board further notes that ratings from 20 to 80 percent are 
available for other impairment of the humerus on the major side, 
including malunion, recurrent dislocation at the scapulohumeral 
joint, fibrous union, nonunion, or loss of the head of the 
humerus.  38 C.F.R. § 4.71a, DC 5202.  Although x-rays at the QTC 
examination revealed a metal screw at the humeral head, there is 
no indication of any resulting impairment other than pain as 
discussed above.  As such, a rating is not warranted, and no 
further discussion of these diagnostic codes is necessary.  

The Board has considered all possibly applicable codes and finds 
no basis to assign a rating in excess of 10 percent for the 
Veteran's right shoulder disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Further, staged ratings are not 
appropriate, as the manifestations of such disability have 
remained relatively stable throughout the appeal.  See Fenderson, 
12 Vet. App. at 126-127.  

The Board has also considered whether this case should be referred 
for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted if a case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  Analysis under 
this provision involves a three-step inquiry, and extra-schedular 
referral is necessary only if analysis under the first two steps 
reveals that the rating schedule is inadequate to evaluate the 
claimant's disability picture and that such picture exhibits such 
related factors as marked interference with employment or frequent 
periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).  

In this regard, the Veteran's symptomatology is fully addressed by 
the criteria under which his right shoulder disability is rated, 
and there are no symptoms that are not addressed by the rating 
schedule.  As such, the rating criteria reasonably describe the 
Veteran's disability level, and the rating schedule is adequate to 
evaluate his disability picture.  Therefore, it is unnecessary to 
determine whether there are any related factors such as 
hospitalization or interference with employment.  See id.  
Accordingly, the Board finds that referral of this case for 
consideration of an extra-schedular rating is unnecessary.  See 
id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

Additionally, the Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
There is no indication that the Veteran has been unemployed during 
the course of this appeal.  To the extent that his right shoulder 
disability affects his employment, such interference is addressed 
by the rating assigned herein.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  As such, a claim for a TDIU has not been raised by the 
record. 

Finally, the Board has considered the applicability of the benefit 
of the doubt doctrine.  The Veteran's claim has been granted to 
the extent described above, based on the application of such 
doctrine.  However, the preponderance of the evidence is against a 
rating in excess of 10 percent for a right shoulder disability at 
any time during the course of the appeal.  As such, the benefit of 
the doubt doctrine does not apply, and his claim must be denied in 
this regard.  38 C.F.R. § 4.3.


ORDER

An initial rating of 10 percent, but no higher, is granted for a 
right shoulder disability.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


